Board of Tax Appeals, No. 95-T-719. This cause is pending before the court as an appeal from the Board of Tax Appeals. It appeal's from the records of this court that appellants Washington County Auditor and Washington County Board of Revision have not filed a brief, due August 4, 1997, in compliance with the Rules of Practice of the Supreme Court and therefore have failed to prosecute this cause with the requisite diligence. Upon consideration thereof,
IT IS ORDERED by the court that the appeal of the Washington County Auditor and Washington County Board of Revision be, and hereby is, dismissed sua sponte.
The appeal of the Warren Local School District Board of Education remains pending.